
	
		I
		111th CONGRESS
		1st Session
		H. R. 3703
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mr. Burton of Indiana
			 (for himself, Mr. Wexler,
			 Mr. McMahon, and
			 Mr. Turner) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require the President to call a White House Conference
		  on Autism.
	
	
		1.Short titleThis Act may be cited as the
			 White House Conference on Autism Act
			 of 2009.
		2.FindingsThe Congress finds the following:
			(1)Autism Spectrum
			 Disorders (ASD) are the fastest-growing serious developmental disability in the
			 U.S. occurring in all racial, ethnic, and socioeconomic groups.
			(2)According to the
			 Centers for Disease Control and Prevention’s Autism and Disabilities Monitoring
			 Network the rate of Autism in the United States has exploded from an estimated
			 1 in 10,000 during the 1980s to a the current rate of 1 in 150 demonstrating
			 that the United States is facing an literal epidemic of autism.
			(3)The epidemic shows
			 no sign of slowing as a new case of autism is diagnosed almost every 20
			 minutes.
			(4)More children will
			 be diagnosed with autism this year than with AIDS, diabetes, and cancer
			 combined.
			(5)Autism costs the
			 Nation over $35,000,000,000 per year, a figure expected to significantly
			 increase in the next decade.
			(6)Autism is a life
			 changing condition not a life threatening condition. Our Nation’s educational,
			 labor, housing and medical communities are ill-equipped and undertrained to
			 handle a generation of autism individuals.
			(7)In the long-term,
			 this autism epidemic could potentially deprive our Nation of a huge pool of
			 future military, industrial, medical, and scientific talent.
			(8)Although autism
			 spectrum disorders are an urgent societal concern and comprehensive research is
			 the best hope for understanding the causes of autism and other developmental
			 disorders, autism receives less than 5 percent of the Federal research funding
			 of many less prevalent childhood diseases.
			(9)In December 2006,
			 Congress passed and President Bush signed into law the Combating Autism
			 Act of 2006, which committed nearly $1,000,000,000 to autism research,
			 including essential research on environmental factors, treatments, and early
			 identification and support services.
			(10)A White House
			 Conference on Autism presents an historic opportunity to build on the
			 foundation of the Combating Autism Act to advance the scientific study and
			 analysis of many promising cutting-edge treatments and services for
			 autism.
			3.Authorization of
			 the conference
			(a)Authority To
			 Call ConferenceNot later than December 31, 2010, the President
			 shall call the White House Conference on Autism (in this Act referred to as the
			 Conference) to be convened not later than 18 months after the
			 selection of the Policy Committee established in section 4, in order to make
			 fundamental policy recommendations on ways to combat the autism epidemic in the
			 United States and to implement the purposes set forth in subsection (c).
			(b)Planning and
			 DirectionThe Secretary of Health and Human Services, the
			 Secretary of Education, and the Secretary of Housing and Urban Development (in
			 this Act referred to as the Cochairs) shall plan, conduct, and
			 convene the Conference, in consultation with the Surgeon General.
			(c)Purposes of the
			 ConferenceThe purposes of the Conference are to—
				(1)galvanize a
			 national effort to find the underlying cause or causes of autism;
				(2)identify viable
			 solutions and valuable services to help autistic individuals and families of
			 autistic individuals meet the challenges they face on a daily basis;
				(3)bring together the
			 best scientific minds to chart a comprehensive research agenda, including the
			 exploration of potential environmental triggers or contributors;
				(4)bring together
			 parents of autistic children and leaders in the field of education and social
			 services to begin a national dialogue about addressing the life-long challenges
			 faced by these children and their families;
				(5)highlight emerging
			 and innovative programs from the public and private sectors, including
			 community-based and faith-based organizations that effectively serve the needs
			 of autistic children and adults and recommend such programs as can be
			 reasonably and cost-effectively replicated; and
				(6)review the current
			 structure, scope, and effectiveness of existing legislation and programs at the
			 Federal, State, and local levels that provide autism research services; and to
			 develop such specific and comprehensive recommendations for legislative action
			 as may be appropriate for improving those bills and programs with the aim of
			 enhancing the health, quality of life and well-being of autistic individuals
			 and their families.
				4.Policy committee;
			 related committees
			(a)EstablishmentNot
			 later than June 30, 2009, there is established a Policy Committee comprising of
			 17 members to be selected as follows:
				(1)Presidential
			 appointeesNine members shall be selected by the President and
			 shall include—
					(A)3 members who are
			 officers or employees of the United States, including the Surgeon General;
			 and
					(B)6 members with
			 experience in addressing the needs of people with autism spectrum disorders in
			 the United States.
					(2)House
			 appointees
					(A)Two members shall
			 be selected by the Speaker of the House of Representatives after consultation
			 with the chairperson of the Committee on Education and Labor, and the
			 chairperson of the Committee on Energy and Commerce, of the House of
			 Representatives.
					(B)Two members shall
			 be selected by the minority leader of the House of Representatives, after
			 consultation with the ranking minority members of such committees.
					(3)Senate
			 appointees
					(A)Two members shall
			 be selected by the majority leader of the Senate, after consultation with
			 members of the Committee on Health, Education, Labor, and Pensions, and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate.
					(B)Two members shall
			 be selected by the minority leader of the Senate, after consultation with
			 members of such committees.
					(b)Special
			 qualificationsOf the members of the Policy Committee appointed
			 under paragraph (a)(1)(B), (a)(2), and (a)(3), 50 percent must be drawn from
			 private industry, the nonprofit sector, or academia, of whom—
				(1)at least 1 shall
			 be a parent or legal guardian of individuals with autism or other pervasive
			 developmental disorders;
				(2)at least 1 other
			 shall be knowledgeable about autism intervention programs and systems,
			 including complementary and alternative therapies;
				(3)at least 1 other
			 shall be knowledgeable about programs specifically designed to meet the unique
			 educational needs of children and adults with autism;
				(4)at least 1 other
			 shall be knowledgeable about programs specifically designed to meet the unique
			 housing needs of children and adults with autism;
				(5)at least 1 other
			 shall be knowledgeable about programs specifically designed to train and
			 educate law enforcement and criminal justice officials to respond to the unique
			 needs of children and adults with autism; and
				(6)at least 1 other
			 shall be knowledgeable about environmental or toxic exposure of adults and
			 children as it relates to the development of autism.
				(c)Voting;
			 Chairperson
				(1)VotingThe
			 Policy Committee shall act by the vote of a majority of the members present. A
			 quorum of Committee members shall be required to conduct Committee
			 business.
				(2)ChairpersonThe
			 Surgeon General shall serve as the chairperson of the Policy Committee. The
			 chairperson may vote only to break a tie vote of the other members of the
			 Policy Committee.
				(d)Duties of the
			 Policy CommitteeThe Policy Committee shall initially meet at the
			 call of the Cochairs, not later than 30 days after the last member is selected
			 under subsection (a). Subsequent meetings of the Policy Committee shall be held
			 at the call of the chairperson. Through meetings, hearings, and working
			 sessions, the Policy Committee shall—
				(1)make
			 recommendations to the Cochairs to facilitate the timely convening of the
			 Conference;
				(2)submit to the
			 Cochairs a proposed agenda for the Conference not later than 90 days after the
			 first meeting of the Policy Committee;
				(3)make
			 recommendations for the delegates of the Conference;
				(4)establish the
			 number of delegates to be selected under section 5; and
				(5)establish an
			 executive committee consisting of 3 members of the Policy Committee to work
			 with delegates of the Conference.
				5.Conference
			 delegatesTo carry out the
			 purposes of the Conference, the Cochairs shall bring together delegates
			 representative of the spectrum of thought in the field of autism and
			 neurodevelopmental disorders, without regard to political affiliation or past
			 partisan activity, who shall include—
			(1)representatives of
			 Federal, State, and local governments;
			(2)professional
			 people and laypeople who are working in the field of autism and
			 neurodevelopmental disorders; and
			(3)representatives of
			 the general public who are affected by autism spectrum disorders in the United
			 States.
			6.Conference
			 administration
			(a)AdministrationIn
			 administering this section, the Cochairs shall—
				(1)provide written
			 notice to all members of the Policy Committee of each meeting, hearing, or
			 working session of such Committee not later than 48 hours before the occurrence
			 of such meeting, hearing, or working session;
				(2)request the
			 cooperation and assistance of the heads of such other Federal departments and
			 agencies as may be appropriate, including the detailing of personnel;
				(3)make available for
			 public comment a proposed agenda prepared by the Policy Committee, which will
			 reflect to the greatest extent possible the major issues facing the field of
			 autism consistent with the purposes of the Conference set forth in section
			 3(c);
				(4)prepare and make
			 available background materials that the Cochairs deem necessary for the use of
			 delegates to the Conference; and
				(5)employ such
			 additional personnel as may be necessary to carry out the provisions of this
			 Act without regard to provisions of title 5, United States Code, governing
			 appointments in the competitive service, and without regard to chapter 51 and
			 subchapter III of chapter 53 of such title relating to classification and
			 General Schedule pay rates.
				(b)DutiesIn
			 carrying out the Cochairs’s responsibilities and functions under this section,
			 the Cochairs shall ensure that—
				(1)the proposed
			 agenda prepared under subsection (a)(3) is published in the Federal Register
			 not later than 30 days after such agenda is approved by the Policy
			 Committee;
				(2)the personnel
			 employed under subsection (a)(5) are fairly balanced in terms of points of
			 views represented and are appointed without regard to political affiliation or
			 previous partisan activities;
				(3)the
			 recommendations of the Conference are not inappropriately influenced by any
			 public official or by any special interest, but instead are the result of the
			 independent and collective judgment of the delegates of the Conference;
			 and
				(4)before the
			 Conference is convened—
					(A)current and
			 adequate statistical data (including decennial census data) and other
			 information on autism spectrum disorders in the United States; and
					(B)such information
			 as may be necessary to evaluate Federal programs and policies relating to
			 autism spectrum disorders;
					which the
			 Cochairs may obtain by making grants to or entering into an agreement with,
			 public agencies or nonprofit organizations, are readily available in advance of
			 the Conference to the delegates.(c)GiftsThe
			 Cochairs may accept, on behalf of the United States, gifts (in cash or in kind,
			 including voluntary and uncompensated services), which shall be available to
			 carry out this Act. Gifts of cash shall be available in addition to amounts
			 appropriated to carry out this title. Gifts may be earmarked by the donor or
			 the executive committee for a specific purpose.
			(d)RecordsThe
			 Cochairs shall maintain records regarding—
				(1)the sources,
			 amounts, and uses of gifts accepted under subsection (c); and
				(2)the identity of
			 each person receiving assistance to carry out this Act, and the amount of such
			 assistance received by each such person.
				7.Report of the
			 conference
			(a)Preliminary
			 ReportNot later than 100 days after the Conference adjourns, the
			 Policy Committee shall prepare a preliminary report on the Conference which
			 shall be published in the Federal Register and submitted to the chief executive
			 officers of the States. The Policy Committee shall request that the chief
			 executive officers of the States submit to the Policy Committee, not later than
			 45 days after receiving such report, their views and findings on such
			 report.
			(b)Final
			 ReportNot later than 6 months after the date on which the
			 Conference adjourns, the Policy Committee shall—
				(1)prepare a final
			 report of the Conference which shall include a compilation of the views and
			 findings of the chief executive officers of the States received under
			 subsection (a); and
				(2)publish in the
			 Federal Register, and transmit to the President and to Congress, the
			 recommendations for the administrative action and the legislation necessary to
			 implement the recommendations contained in such report.
				8.Status
			 reports
			(a)Initial Status
			 ReportNot later than 2 years after the date on which the
			 Conference adjourns, the Surgeon General shall—
				(1)prepare a status
			 report documenting the implementation of the recommendations contained in the
			 final report described in section 7(b)(1); and
				(2)publish in the
			 Federal Register, and transmit to the President and to Congress, such status
			 report.
				(b)Subsequent
			 Status ReportsNot later than 5 years after the date on which the
			 Conference adjourns, and every 5 years thereafter until all recommendations in
			 the final report described in section 7(b)(1) are achieved, the Comptroller
			 General shall—
				(1)prepare a status
			 report documenting the implementation of the recommendations contained in such
			 final report; and
				(2)publish in the
			 Federal Register, and transmit to the President and to Congress, such status
			 report.
				9.Definition of
			 stateFor the purposes of this
			 Act, the term State means any of the several States, the District
			 of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin
			 Islands of the United States, or the Commonwealth of the Northern Mariana
			 Islands.
		10.Authorization of
			 appropriations
			(a)Authorization
				(1)In
			 generalThere are authorized to be appropriated to carry out this
			 Act—
					(A)such sums as may
			 be necessary for the first fiscal year in which the Policy Committee plans the
			 Conference and for the following fiscal year; and
					(B)such sums as may
			 be necessary for the fiscal year in which the Conference is held.
					(2)LimitationAny
			 new spending authority or new authority to enter into contracts under this Act,
			 and under which the United States is obligated to make outlays, shall be
			 effective only to the extent, and in such amounts, as are provided in advance
			 in appropriations Acts.
				(b)Availability of
			 Funds
				(1)In
			 generalExcept as provided in paragraph (3), funds appropriated
			 to carry out this Act and funds received as gifts under section 6(c) shall
			 remain available for obligation or expenditure until the expiration of the
			 1-year period beginning on the date the Conference adjourns.
				(2)Unobligated
			 fundsExcept as provided in paragraph (3), any such funds neither
			 expended nor obligated before the expiration of the 1-year period beginning on
			 the date the Conference adjourns shall be returned to the United States
			 Treasury.
				(3)Conference not
			 convenedIf the Conference is not convened before December 31,
			 2010, a trust fund shall be established and such funds shall only be available
			 for a future Conference on Autism.
				
